ICJ_091_ApplicationGenocideConvention_BIH_SCG_1993-09-13_ORD_01_NA_07_FR.txt.  

 

453

OPINION DISSIDENTE DE M. KRECA
[Traduction]

L’ordonnance du 13 septembre 1993 réaffirme la précédente décision
de la Cour du 8 avril 1993 quant 4 son contenu, tant formel que matériel.

S'agissant de porter une appréciation sur cette décision, il convient de
remarquer que la Cour a refusé d'indiquer les mesures conservatoires
sollicitées par le demandeur en notant entre autres:

«que les droits énumérés aux alinéas a) à g) ont été invoqués en
termes presque identiques dans la première demande en indication
de mesures conservatoires, déposée le 20 mars [993 par la Bosnie-
Herzégovine, et que, dans cette demande, leur protection a été sollici-
tée comme nécessaire; que, de tous les droits énumérés, seul celui
énoncé à l'alinéa c}est tel que, par sa nature, il peut dans une certaine
mesure relever prima facie des droits conférés par la convention sur le
génocide : et que c’est par conséquence en relation avec cet alinéa et
pour la protection de droits conférés par la convention que la Cour a
indiqué des mesures conservatoires dans son ordonnance du 8 avril
1993...» (ordonnance, par. 39).

Le fait que la Cour a adopté pareille position et que la première et la
seconde demande du demandeur étaient, en substance, pratiquemment
identiques, soulève une question d'importance cruciale: sur quels motifs
la décision de la Cour du 8 avril 1993 repose-t-elle ?

I

En l'espèce, la Cour a fondé sa compétence prima facie sur le fait que les
deux Parties au différend sont parties à la convention pour la prévention
et la répression du crime de génocide de 1948 qui dispose, entre autres,
que

« Les différends entre ies Parties contractantes relatifs à l’interpré-
tation, l'application ou Pexécution de la présente Convention, y com-
pris ceux relatifs à la responsabilité d'un Etat en matière de géno-
cide ou de l’un quelconque des autres actes énumérés à l’article III,
seront soumis à la Cour internationale de Justice, à la requête d'une
Partie au différend.» (Art. IX.)

En conséquence, dans son ordonnance du 8 avril 1993, la Cour a
déclaré ce qui suit:

«Considérant que la Cour, après avoir établi qu'il existe une base
sur laquelle sa compétence pourrait être fondée, ne devrait pas indi-

132

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 454

quer de mesures tendant à protéger des droits contestés autres que
ceux qui pourraient en définitive constituer la base d'un arrêt rendu
dans l'exercice de cette compétence; considérant que, par voie de
conséquence, la Cour se limitera, dans son examen des mesures
demandées, et des motifs mis en avant pour justifier ces demandes, a
prendre en considération ceux qui entrent dans le champ d’appli-
cation de la convention sur le génocide. » (Application de la conven-
tion pour la prévention et la répression du crime de génocide, mesures
conservatoires, ordonnance du 8 avril 1993, C.J. Recueil 1993, p. 19,
par. 35.)

La convention sur le génocide étend sa protection à tout « groupe natio-
nal, ethnique, racial ou religieux » (art. IT), ce qui signifie in concreto que le
«droit de chacun» visé à l’article 41 du Statut est celui de tout «groupe
national, ethnique, racial ou religieux» d’être protégé contre tout acte
«commmis dans l'intention de [le} détruire, en tout ou partie».

Or, selon ses termes mêmes, l'alinéa c} de la demande n'a pas trait aux
droits d’un «groupe national, ethnique, racial ou religieux en tant que
tel», mais au droit du « peuple et [de] l'Etat de Bosnie-Herzégovine », On
pourrait en principe considérer que le terme «peuple» se réfère, d'une
certaine manière, à un « groupe national ou ethnique» , objet de la protec-
tion de la-convention sur le génocide. Je dis «en principe» vu qu’en
l'espèce une telle interprétation ne reposerait sur aucun fondement
raisonnable. En l'occurrence, le mot « peuple» ne renvoie pas à une réelle
entité nationale, ethnique ou religieuse homogène. En effet, l'expression
«peuple de Bosnie-Herzégovine», qu’utilise le demandeur, recouvre en
fait trois communautés ethniques. Par conséquent, interpréter le mot
«peuple» au sens large comme signifiant ou supposant l'existence d'un
«groupe national, ethnique, racial ou religieux » aux termes de la conven-
tion sur le génocide aboutirait à un résultat absurde, particulièrement eu
égard à la teneur de la demande en indication de mesures conservatoires
présentée par le demandeur.

Quoi qu’il en sait, le demandeur lui-même reconnaît tacitement qu'il
n'existe pas en Bosnie-Herzégovine d’entité nationale unique car la
mesure conservatoire qu'il propose au paragraphe 2 de sa première
demande et, dans une certaine mesure, aussi au paragraphe 1 de sa
seconde demande tend à ce qu’il soit mis fin à l’aide, etc., apportée «à
toute nation ... en Bosnie-Herzégovine».

La formulation même des droits énoncés à l’alinéa €) comporte deux
éléments: le premier relève davantage d’une déclaration rhétorique que
d’un droit visé par la convention («droit … d'être à tout moment
protégés ») et le second est un exemple classique de jugement provisionnel
(«contre les actes de génocide et autres actes assimilables perpétrés ...
par la Yougoslavie (Serbie et Monténégro), agissant de concert avec ses
agents et auxiliaires en Bosnie et ailleurs»).

À mon avis, la condition première à laquelle toute demande en indica-
tion de mesures conservatoires doit satisfaire est que les mesures en ques-

133

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS, KRECA) 455

tion doivent « être considérées comme tendant uniquement à sauvegarder
l'objet du. différend et l’objet de la demande principale elle-même»
(Réforme agraire polonaise et minorité allemande, ordonnance du 29 juillet
1933, CPJL série A/B n° 58, p. 178). Dans l'affaire relative au Person-
nel diplomatique et consulaire des Etats-Unis à Téhéran, la Cour a souligné
de façon impérative que la demande en indication de mesures conserva-
toires

«a nécessairement, par sa nature même, un lien avec la substance de
l'affaire puisque, comme l’article 41 [du Statut] l'indique expressé-
ment, son objet est de protéger le droit de chacun...» (C.LJ Recueil
1979, p. 16, par. 28).

Cette condition première n’est pas remplie en l'occurrence. En effet,
comme le montre le paragraphe 39 de la dernière ordonnance, la Cour, en
rendant l'ordonnance du 8 avril, s’est fondée uniquement sur l'alinéa c)de
la demande — ce qui signifie qu’elle n'a invoqué aucune des mesures
conservatoires proposées par le demandeur, mais qu'elle a trouvé matière
à rendre une ordonnance dans la partie de la demande traitant des « droits
juridiques que vise à protéger la demande en indication des mesures
conservatoires ». Toutefois, cette partie de la demande est un exposé des
motifs à l’appui de la demande en indication de mesures conservatoires
(«les motifs sur lesquels elle se fonde », pour reprendre la terminologie du
paragraphe 2 de l'article 73 du Règlement de la Cour), de sorte que, même
si elle était parfaitement formulée, elle ne constituerait jamais qu'un
élément de la demande.

Aux termes du paragraphe 2 de l'article 73 du Règlement de la Cour, la
Cour décide d'indiquer des mesures conservatoires sur la base d'une
demande qui «indique les motifs sur lesquels elle se fonde, les consé-
quences éventuelles de son rejet et les mesures sollicitées».

Etant donné que la première demande du demandeur proposait l’indi-
cation de certaines mesures conservatoires, il s'ensuit que la Cour a estimé
que ces mesures, de même que celles qui ont été proposées dans la seconde
demande, sont inappropriées eu égard à l’objet du différend et que c’est
sur la base de l'énoncé des droits dont la protection était recherchée
qu'elle a rendu son ordonnance. -

Cela étant, comme le confirme le paragraphe 39 de l'ordonnance du
13 septembre 1993, il se pose à mon avis la question de savoir si la Cour
aurait dû rendre l'ordonnance du 8 avril 1993.

Comment expliquer la différence flagrante entre les mesures que le
demandeur propose, d'une part, et la compétence de la Cour, établie
prima facie, pour se prononcer uniquement sur les mesures et motifs « qui
entrent dans le champ d’application de la convention sur le génocide»
(CLES. Recueil 1993, p. 19, par. 35), d'autre part? Vu les circonstances de
l'espèce, il me semble que ta réponse à cette question est pertinente parce
que, en elle-même, et plus-encore dans le contexte de la présente affaire,
elle ne peut que rejaillir tant sur la formulation que sur le contenu des
mesures conservatoires prononcées.

134

 
 

 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 456

Une juste interprétation des pièces de l'instance laisse entrevoir qu'il est
dans l'intention du demandeur d'étendre le différend. Plus précisément,
la demande en indication de mesures conservatoires présentée par le
demandeur le 27 juillet énonce notamment comme motif sous-jacent à la
présentation d’une telle requête la raison ci-après:

«Cette demande en indication de mesures conservatoires supplé-
mentaires est motivée par le désir de voir protéger par la Cour les
«droits» du peuple et de l'Etat de Bosnie-Herzégovine. En outre,
cette demande en indication de mesures conservatoires supplémen-
taires est aussi motivée par le désir de voir protéger par ta Cour l’exis-
tence même du peuple et de l'Etat de Bosnie-Herzégovine contre
lextermination par le génocide, la partition, le démembrement,
l'annexion ou l'absorption par le défendeur. Comme la Cour a juridi-
quement le pouvoir de protéger les « droits» de la Bosnie-Herzégo-
vine, elle doit à fortiori avoir juridiquement le pouvoir de protéger
la Bosnie-Herzégovine elle-méme.» (Demande en indication de
mesures conservatoires présentée par le Gouvernement de la Répu-
blique de Bosnie-Herzégovine, préambule.)

Dans le passage de ia demande intitulé « D. Les conséquences que les
mesures conservatoires sollicitées visent à éviter» qui, en vertu du para-
graphe 2 de l'article 73, fait obligatoirement partie intégrante de la
demande, la partie devant y indiquer «les motifs sur lesquels elle se
fonde», le demandeur affirme:

« L'objectif premier de la présente demande est de prévenir de
nouvelles pertes en vies humaines et de nouveaux actes de génocide
contre le peuple de Bosnie-Herzégovine et d'empêcher la partition, le
démembrement, l'annexion, l'absorption et la destruction définitive
de la République de Bosnie-Herzégovine elle-même, Etat souverain
et Membre de l'Organisation des Nations Unies. »

Face à une telle position de la part du demandeur, qui représente en
termes concrets une demande en indication de mesures conservatoires, il
incombe à mon avis à la Cour de se pencher sur deux points:

1) la signification d’un tel acte dans la phase initiale de la présente procé-
dure, à la lumière de la mesure conservatoire visée au paragraphe 52 B
de l'ordonnance du 8 avril 1993 qui, entre autres, énonce que le deman-
deur doit «ne prendre aucune mesure ... qui soit de nature à aggraver
ou étendre le diférend existant sur la prévention et la répression du
crime de génocide.

2} la signification particulière d'un tel acte dans le contexte des efforts
déployés à là conférence de Genève en vue de trouver un règlement
politique à la tragédie de la Bosnie-Herzégovine. En effet, on pourrait
déduire des conclusions du demandeur que le but des mesures conser-
vatoires est également d'empêcher l'adoption du plan de paix Owen-
Stoltenberg pour la Bosnie puisque, dans sa communication écrite du
10 août, le demandeur affirme entre autres:

135

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS, KRECA) 457

«il est donc manifeste que le plan Owen-Stoltenberg est un diktat
équivalant sur le plan juridique à celui qu’Hitler avait imposé à la
Tchécoslovaquie à Munich en 1938. Ce plan repose sur l'idée que
la République de Bosnie-Herzégovine — Etat Membre de l’Orga-
nisation des Nations Unies — devra être démembrée en trois Etats
dépendants et privée de sa qualité de membre des Nations
Unies»,

et

«nous prions très respectueusement la Cour d'indiquer immé-
diatement toutes les mesures énoncées dans les documents 1, 2, 3
et 4 susmentionnés et notamment, mais sans s’y limiter, les dix
mesures conservatoires visées dans notre deuxième demande,
ainsi que toutes les mesures conservatoires indiquées d’office qui
y sont proposées» (Lettre en date du 7 août 1993 adressée à la
Courpar l'agent dela Bosnie-Herzégovine).

A mon avis, bien qu'il ne fasse aucun doute que cette question se trouve
en dehors de la compétence de la Cour, cela n'empêche pas cette dernière
de trouver un moyen d’exhorter le demandeur à poursuivre les négocia-
tions de paix à Genève avec les Croates et les Serbes; tout au contraire,
ayant à l'esprit importance cruciale des négociations de paix comme
unique moyen de mettre un terme à l'enfer de fa guerre civile et aux
profondes souffrances des populations innocentes, la Cour devrait y être
encouragée (par analogie avec l'affaire du Passage par le Grand-Belt
(Finlande c. Danemark), mesures conservatoires, ordonnance du 29 juillet
1991, CEL Recueil 1991, p. 20, par. 35).

II

Il y a plus detrente ans, sir Hersch Lauterpacht a écrit que: « La mission
des tribunaux judiciaires consiste pour une large part 4 examiner et 4
peser la pertinence des faits.» (H. Lauterpacht, The Development of Inter-
national Law by the International Court, 1958, p. 48).

Sil’examen des faits est d'une importance cruciale lors d'une procédure
judiciaire, et cela ne fait aucun doute, il est 4 fortiori décisif lorsqu'il s’agit
d'indiquer des mesures conservatoires. Dans une procédure qui se carac-
térise par l'urgence, les possibilités qu'a la Cour de procéder à une évalua-
tion impartiale et critique de la situation de fait sont nécessairement
limitées. Dans chaque cas particulier, la Cour cherche en fait à trouver un
équilibre subtil et délicat entre Scylla — la nécessité de répondre à l'ur-
gence des mesures conservatoires — et Charybde — l'exigence impé-
rieuse de ne pas, ce faisant, déformer les faits.

_ La procédure en indication de mesures conservatoires repose en grande
partie sur des présomptions réfragables (presumptio juris tanturn), notam-
ment la présomption simple de compétence de la Cour quant au fond de

136

 
 

APPLICATION DE CONVENTION GENOCIDE (CP. DISS. KREËA) 458

l'affaire dans laquelle des mesures conservatoires sont adoptées. La lo-
gique du mécanisme de présomption se reflète égalernent dans la termino-
logie utilisée, dans la mesure où l’article 41 du Statut utilise le terme
de «parties», bien qu’il ne soit pas nécessaire, à strictement parler, que
les parties concernées par les mesures conservatoires soient également
les parties au différend qui doit être réglé par un arrêt portant sur les
droits que les mesures conservatoires sont censées protéger {voir, à titre
d'exemple, l'affaire de l’ Angio-franian Oil Co).

De prime abord, une appréciation se justifie dans les cas où la Cour
établit sa compétence dans une procédure en indication de mesures
conservatoires. Et, 4 mon avis, il s’agit là de la limite absolue à l’applica-
tion prima facie de la présomption dans une procédure incidente d’indica-
tion en mesures conservatoires. En effet, en dernière analyse, même une
appréciation incorrecte de la compétence ne porte pas atteinte à la sécu-
rité juridique; en fait, elle la renforce plutôt vu les avantages inhérents au
réglement judiciaire par rapport aux autres modes de règlement des diffé-
rends. ;

Toutefois, une appréciation incorrecte des faits conduit nécessairement
à une application erronée du droit, ce qui, d’un point de vue ontologique,
se trouve aux antipodes de l'idéal assigné aux procédures judiciaires. Et
une appréciation prima facie des faits comporte inévitablement un trés
haut risque d’erreur.

Il n’y a pas, ni ne devrait y avoir, de différence réelle entre l'établisse-
ment des faits lors d’une procédure incidente, quel que soit le type de
procédure particulière dont il s’agit, et l'établissement des faits lors de
l'examen au fond de l'affaire. Rendues sur décision de la Cour, les ordon-
nances indiquant des mesures conservatoires ont une valeur réelle et
objective, bien qu'elles ne soient pas revêtues de l'autorité de la chose
jugée, En d’autres termes, la différence spécifique entre ces deux types de
décisions de la Cour réside en ce que les mesures conservatoires sont
susceptibles de faire l’objet d'une nouvelle appréciation lors de l'examen
au fond de l'affaire.

Si le terme «fait» est pris dans son sens ordinaire, c'est-à-dire «une
chose dont l'existence ne fait aucun doute», seule la tragédie apocalyp-
tique que subissent les Musulmans, les Serbes et les Croates dans les
régions de la Bosnie-Herzégovine dévastées par la guerre constitue un fait
clair et reconnaissable. Ce fait mis à part, l’on est en présence d’un
immense subjectivisme, alimenté par la propagande des médias et les
rapports de la télévision et des journaux où foisonnent généralisations et
expressions imprécises et vagues telles que « de nombreux observateurs»,
«des diplomates ont laissé entendre...», «sur la base de rapports des
services de renseignements indiquant que... », etc., qui ne sauraient, même
en appliquant le critère du libéralisme jusqu’à l'absurde, être admis en
tant qu’éléments de preuve. |

Le subjectivisme a une tendance intolérable à se propager très aisé-
ment. Il conduit à ce que des expressions dotées d'un sens ordinaire soient
chargées d'une signification qui est dans l'intérêt de l’une des parties au

137

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 459

différend. Ce faisant, dans le désir de parvenir au résultat escompté, on
oublie que l'interprétation de bonne foi implique que «si les mots perti-
nents, lorsqu'on leur attribue leur signification naturelle et ordinaire, ont
un sens dans leur contexte, examen doit s'arrêter là» (Compétence de
l'Assemblée générale pour l'admission d'un Etat aux Nations Unies, avis
consultatif, C.J. Recueil 1950, p. 8).

De par la nature de sa fonction, la Cour, à la recherche de la vérité maté-
rielle, ne peut ni ne doit exclure à priori quelque source d'information que
ce soit. En même temps, elle est tenue de soumettre chaque rapport à un
examen critique afin d’éviter de devenir l’otage de qui que ce soit, si ce
n'est celui des faits et de la vérité. .

L’ expression « moyens de preuve » englobe «les pièces à conviction, les
preuves documentaires et les dépositions des témoins et experts cités par
une partie soit de sa propre initiative, soit à la demande de la Cour»
(M. Hudson, The Permanent Court of International Justice, 1920-1942,
1972, p. 565).

Si nous nous en tenons à cette définition de l'expression « moyens de
preuve », il me semble que la Cour n’a pas accordé toute l'attention voulue
aux éléments faisant état de noms, aux dépositions des témoins, aux
conclusions des recherches, etc., comme le prévoient les dispositions de
son Règlement, par exemple les articles 65, 66 et 67).

À mon avis, des éléments d’information tirés des médias ne sauraient,
en eux-mêmes, être considérés comme des moyens de preuve et moins
encore comme des preuves solides et irréfutables de l'existence des faits
en question. Tout au plus peuvent-ils être considérés comme des indices
tendant à établir certains faits.

Selon moi, en l'occurrence, la Cour n’est pas en possession de faits soli-
dement établis. Il s’agit la d’un côté de la médaille. La nécessité évidente
pour la Cour, ayant établi en l'espèce sa compétence prima facie, de réagir
aux souffrances et à la persécution des trois peuples de Bosnie-Herzégo-
vine, d’une façon appropriée et qui soit compatible avec la phase actuelle
de la procédure, constitue le revers de cette même médaille. En l'espèce, la
dimension humanitaire de la décision de la Cour est d’une importance
capitale.

Il me semble que cette dimension n'est pas dictée par ce que l’on pour-
rait appeler, sous condition, les préoccupations humanitaires, à la fois
authentiques et d’ordre émotionnel, qui forgent l'opinion publique, mais
bien par la qualité humaine inhérente au fond du droit qu’applique la
Cour.

Par conséquent, il semblerait que dans la présente affaire, vu que

«le but essentiel des mesures conservatoires est d'assurer que l'exé-
cution d’une décision ultérieure sur le fond ne sera pas compromise
par les actions de l’une des parties pendente lite» (C.I.T. Recueil 1976,
opinion individuelle de M. Jiménez de Aréchaga, Président, p. 15),

deux éléments soient particulièrement importants:

138

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA} 460

1) La compétence de la Cour a été établie prima facie. L’urgence des
mesures conservatoires ne peut a priori présumer la compétence de la
Cour quant au fond. Ainsi que M. Gros l’a souligné dans l’affaire des
Essais nucléaires:

«Dans le jugement que la Cour doit porter sur toute demande de
mesures provisoires l'urgence n'est pas une considération dominante
et exclusive: il faut rechercher entre les deux notions de juridiction et
d'urgence un équilibre qui varie avec les données de chaque affaire. »
(Essais nucléaires (Australie c. France), CIJ, Recueil 1973, mesures
conservatoires, ordonnance du 22 juin 1973, opinion dissidente de
M. Gros, p. 120.)

En l'espèce, cela s'applique en particulier à ia compétence de ia Cour
ratione materiae,

2) La nature distinctive du crime de génocide. En tant que delictum juris
gentium, le crime de génocide implique la combinaison de deux
éléments: l'élément matériel (a commission d’actes indiqués à imine à
l’article IT de la convention) et l'élément subjectif (le dolus specialis ou
intention de « détruire, en tout ou partie, un groupe national, ethnique,
racial ou religieux, comme tel»).

En l'absence de preuve concluante et sur la base de ce qui précède, il me
semble que la Cour devrait s'éloigner du terrain incertain des preuves
avancées pour s’en tenir au concept solide et précis de notoriété. L'idée de
notoriété in concreto est en totale harmonie avec ce que M. Bedjaoui a
souligné dans son opinion dissidente dans l'affaire de Lockerbie:

«La phase actuelle ne lui permet [à la Cour] d’avoir qu'une idée
provisoire et simplement prima facie du dossier, en attendant de se
saisir du fond dans toutes ses dimensions.» (Questions d'interpréta-
tion et d'application de la convention de Montréal de 1971 résultant de
l'incident aérien de Lockerbie (Jamahiriya arabe libyenne c. Royaume-
Uni), mesures conservatoires, ordonnance du 14 avril 1992
CES, Recueil 1992, p. 33.)

Les principaux éléments du concept de notoriété, irréfutables d'un
point de vue logique et empirique, seraient en occurrence:

a) les localités où la population est massacrée;

b} les détenteurs de la juridiction sur ces localités ;

c) les responsables prima facie, à la lumière des obligations imposées par
les articles pertinents de la convention sur le génocide.

J'estime que, dans l'intérêt de la justice, la juridiction effective devrait être
considérée comme la seconde composante du concept de notoriété, alors
même que, devant le comité des droits de l’homme, le demandeur a
confirmé que

139

 

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 461

«la République de Bosnie-Herzégovine se considère légalement
responsable de tout ce qui s'est produit non seulement sur la partie de
son territoire sur laquelle eile exerce un contrôle réel et effectif, mais
également sur les autres parties de son territoire» (Nations Unies,
Comité des droits de l'homme, Pacte international relatif aux droits
civils ef politiques, CCPR/C/79/Add.14, 18 décembre 1992).

Il paraît presque superflu de souligner à quel point le concept de noto-
riété est loin d'être idéal; ses lacunes sont évidentes. Elles sont diamétrale-
ment à l'opposé de ses avantages inhérents. Alors que ses éléments
constitutifs reposent sur de solides bases logiques et empiriques, leur
portée est en même temps trop générale et ils sont relativement mal
adaptés à des événements et cas particuliers. C’est précisément la raison
pour laquelle l’idée de notoriété constitue en quelque sorte un fondement
accessoire pour la Cour, dans les cas où elle n’est pas en possession de
preuves irréfutables.

Dans des affaires telles que celle qui nous occupe, ces imperfections
mêmes de l’idée de notoriété se transforment en avantage incalculable. Le
fait que des raisons humanitaires imposent à la Cour de réagir est l’un des
traits saillants de cette affaire même si, en termes juridiques, l'identité
fondamentale qui existe entre les mesures conservatoires proposées,
d'une part, et l'objet de la cause, d'autre part, inciterait 4 une extrême
prudence dans cette réaction du fait du danger qu'il y a à tomber dans le
piège d'un jugement provisionnel.

En tant que notion sur la base de laquelle la Cour pourrait indiquer des
mesures conservatoires, l’idée de notoriété permet d'adapter ces dernières
aux caractéristiques de l'affaire telles que je les ai décrites, autrement dit
de les formuler soit sous la forme de mesures générales, soit sous la forme
de mesures spécifiques destinées à éliminer ou, tout au moins, à atténuer
les effets des causes, c’est-à-dire les faits qui ont débouché sur la tragédie
de la guerre civile en Bosnie-Herzégovine.

III

Gardant à l'esprit ce qui précède, y compris les propositions concrètes
que j'ai avancées, je vais m’attacher à exposer brièvement mon opinion
concernant les mesures conservatoires indiquées dans l'ordonnance.

Mon point de vue sur l'ordonnance est déterminé à la fois par le
contenu des diverses mesures conservatoires et, au moins autant, par le
fait que je considère l'ordonnance comme une unité organique, comme un
tout.

De prime abord, la mesure A 1) énonce l'obligation générale de toute
partie contractante à la convention sur le génocide, et donc du défendeur
également, de «prendre toutes les mesures en son pouvoir afin de préve-
nir la commission du crime de génocide».

Toutefois, la nature générale de l'obligation qui s'impose à toutes les
parties contractantes est tenue en échec à la fois par le caractère unilatéral

140

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 462

de la mesure (elle ne s'adresse en effet qu'au seul défendeur) et par sa
formulation, qui laisse entendre que soit le défendeur manque à l'engage-
ment qu'il a pris en signant la convention sur le génocide et qu’il est par
conséquent tenu de prendre «immédiatement ... toutes les mesures en son
pouvoir afin de prévenir la commission de crime de génocide », soit qu'il
est tenu de certaines obligations particulières issues de la convention sur
le génocide.

La mesure conservatoire A 2) est extrémement ambiguë et captieuse.
Tant par son libellé que par sa teneur, elle s'apparente dangereusement à
un jugement provisionnel, dont on pourrait même dire qu’elle inclut
certains éléments, tant sous sa forme actuelle que sous sa forme poten-
tielle.

Sous sa forme actuelle, parce qu'elle pourrait

«donner l'impression que la Cour croit que le Gouvernement de la
République fédérative de Yougoslavie est effectivement impliqué
dans ces actes de génocide, ou tout au moins, qu’il peut fort bien y
être impliqué» (Application de la convention pour fa prévention et la
répression du crime de génocide, mesures conservatoires, ordonnance
du 8 avril 1993, CII. Recueil 1993, déclaration de M. Tarassov, p. 26).

Sous sa forme potentielle, parce que c’est virtuellement préjuger le fond
que de dire que le Gouvernement de la République fédérative de Yougo-
slavie doit en particulier «veiller» à ce qu'aucune des unités militaires,
paramilitaires ou unités armées irrégulières qui «pourraient » relever de
son autorité ou bénéficier de son appui, ni aucune organisation ou
personne qui «pourraient se trouver sous son pouvoir, son autorité, ou
son influence ne commettent le crime de génocide, ne s'entendent en vue
de commettre ce crime, n’incitent … à le commettre ou ne s’en rendent
complices ». Ces passages

«imposent des conditions pratiquement illimitées, mal définies et
vagues concernant l'exercice de la responsabilité du défendeur dans
l'exécution de l’ordonnance de la Cour et l’expose à des accusations
infondées de ne pas se conformer à cette mesure conservatoire»
(ibid, p. 27).

De fait, l'ordonnance a donné corps 4 la signification potentiellement
préjudicielle des passages cités. En effet, en rendant cette décision, la
Cour est notamment partie du principe qu’elle n’était pas convaincue que
tout ce qui pouvait être fait l'avait été pour prévenir la commission du
crime de génocide sur le territoire de la Bosnie-Herzégovine (ordonnance,
par. 57).

Les éléments relevant d'un jugement provisionnel contenus dans les
deux premières mesures conservatoires apparaissent clairement comme
tels si leur teneur est interprétée à la lumière d'un raisonnement a contra-
rio. Il apparaît que le demandeur n’est tenu d'aucune obligation spéci-
fique d’«immédiatement … prendre toutes les mesures en son pouvoir
afin de prévenir la commission du crime de génocide » ni de

14]

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA} 463

«veiller à ce qu'aucune des unités militaires, paramilitaires ou unités
armées irrégulières qui pourraient relever de son autorité où bénéfi-
cier de son appui, ni aucune organisation ou personne qui pourraient
se trouver sous son pouvoir, son autorité, ou son influence ne com-
mettent le crime de génocide, ne s'entendent en vue de commettre
ce crime, n'incitent directement et publiquement à le commettre
ou ne s’en rendent complices, qu’un tel crime soit dirigé contre la
population musulmane de Bosnie-Herzégovine, ou contre tout autre
groupe national, ethnique, racial ou religieux».

Et cela à un stade de la procédure où la Cour n’est pas habilitée à
conclure définitivement sur les faits ou leur imputabilité, où, en même
temps, il est évident qu’« il existe un risque de génocide, non en territoire
yougoslave, mais en Bosnie-Herzégovine » et qu'il est tout aussi clair, tant
au regard du droit international général que sur la base de ses aveux expli-
cites, que le demandeur est prima facie responsable au premier chef des
actes de génocide présentés comme ayant été commis en Bosnie-Herzégo-
vine, et où le comité des droits de homme, après avoir

«constaté avec satisfaction que ... la République de Bosnie-Herzégo-
vine se considère comme légalement responsable de tout ce qui s’est
produit non seulement sur fa partie de son territoire qu’elle contrôle
effectivement mais aussi sur les autres parties »,

a recommandé que les mesures déjà prises par le demandeur

«soient encore renforcées et que leur application soit systématique-
ment surveillée afin qu'il n'y ait pas de «nettoyage ethnique », dicté
par la vengeance ou tout autre motif...» (Nations Unies, Comité des
droits de l'homme, Pacte international relatif aux droits civils et poli-
tiques, CCPR/C/79/ Add.14, 28 décembre 1992),

Qui plus est, la nature des mesures indiquées est, jusqu'à un certain
point, incompatible avec le raisonnement de la Cour. En effet, au para-
graphe 45 de l'ordonnance du 8 avril 1993, il est affirmé expressément que
la Cour est parvenue 4 la conclusion que:

«il existe un risque grave que des actes de génocide soient commis;
considérant que la Yougoslavie et la Bosnie-Herzégovine, que de tels
actes commis dans le passé puissent ou non leur être imputés en droit,
sont tenues de l’incontestable obligation de faire tout ce qui est en
leur pouvoir pour en assurer la prévention à l'avenir».

De toute évidence, le dispositif de l'ordonnance du 8 avril 1993 n'a donné
à cette prémisse aucune suite juridique ou technique.

Peut-être celas’explique-t-il par le fait que, pour un Etat, l'obligation de
prévenir tout acte ou menace d’actes de génocide sur son propre territoire
va de soi et que point n’est besoin d'en détailler les implications ou de les
expliquer sous forme de mesures conservatoires. .

142

 

 
 

 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 464

Toutefois, il semble impossible de soutenir un tel point de vue, et ce
pour deux raisons essentielles :

1) Dans ce différend particulier, c’est sur la convention sur le génocide
que la Cour a fondé sa compétence prima facie pour indiquer des
mesures conservatoires. Concernant l'obligation de prévention du
crime de génocide, la convention ne pose pas le principe de la répres-
sion universelle. Elle a résolument opté pour une application territo-
riale de l'obligation de prévention et «seuls les organes des
Nations Unies, dans le champ d'application de leur compétence géné-
rale, peuvent prendre des mesures concernant des crimes commis hors
du territoire de la partie contractantes» (Nehemiah Robinson, The
Genocide Convention, Its Origins and Interpretation, The Institute of
Jewish Affairs, World Jewish Congress, New York, 1949, p. 13-14).

2) La commission d'actes sur ie territoire d’un autre Etat, qu'il soit ounon
reconnu, signifierait la violation de la règle de non-intervention,
laquelle, par sa nature, relève du jus cogens.

Des mesures conservatoires telles que les mesures A 1) et À 2) sont
risquées, y compris pour la Cour elle-même. La partie qui sembie ainsi
obtenir gain de cause pourrait être tentée de présenter de façon répétée de
nouvelles demandes en indication de mesures conservatoires, ce qui
placerait la Cour dans l'obligation de frapper d'estoppell'exposé des faits
présentés par cette partie. Les dangers inhérents à une telle situation sont
d'autant plus grands qu'il existe un lien étroit entre, d’une part, les
mesures conservatoires et, d’autre part, l’objet même de la cause.

La mesure conservatoire B, considérée in abstracto en termes techni-
ques juridiques, illustre parfaitement la pratique de la Cour en matière de
mesures conservatoires.

Néanmoins, la formulation choisie n’est pas adaptée aux circonstances
de l'espèce. Elle place en effet les deux Parties sur un pied d'égalité alors
que, d'une part, les conclusions du demandeur, dans lesquelles celui-
ci insiste pour élargir la base de compétence de la Cour au-delà de la con-
vention sur le génocide, et, d'autre part, le contenu inapproprié de sa
demande ont pour conséquence objective «d’é tendre le différend existant
sur la prévention et la répression du crime de génocide » et d’en «rendre la
solution plus difficile ».

Il m’apparait qu’à la lumière des circonstances pertinentes, deux types
de mesures conservatoires sont indiquées :

a) le genre de mesure conservatoire auquel se référait M. Bedjaoui dans
l'affaire de Lockerbie: «une mesure générale indépendante en forme
d’appel aux Parties...» (Questions d'interprétation et d'application de la
convention de Montréal de 1971 résultant de l'incident aérien de Locker-
bie (Jamahiriya arabe libyenne c. Royaume-Uni), mesures conservatoires,
ordonnance du 14 avril 1992, CIS. Recueil 1992 opinion dissidente de
M. Bedjaoui, p. 48), ce qui, en substance, correspond au message
adressé par le Président de la Cour aux deux Parties le 5 août 1993;

143

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 465

b} des mesures conservatoires spécifiques tournant autour de la notion de
notoriété et reconnaissant la nécessité de chercher une solution paci-
fique à la guerre civile en Bosnie-Herzégovine, d'une part, accompa-
gnées de la mise en œuvre de toutes mesures qui pourraient contribuer
à la prévention de la commission, de la poursuite ou de l’incitation à la
commission de l'odieux crime international de génocide, d'autre part.

Par rapport à la mesure conservatoire générale, les mesures conserva-
toires spécifiques pourraient être indiquées à titre soit alternatif soit
cumulatif.

Etant donné que les mesures conservatoires indiquées dans l’ordon-
nance s’écartent sensiblement de ce schéma, c’est avec regret que je fais
usage de mon droit d'exprimer une opinion dissidente.

(Signé) Milenko Kreéa.

144

 
